 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD CASAREZ SAPIEN,                            No. 1:16-cv-00910-DAD-EPG

12                       Plaintiff,
13            v.                                         ORDER DENYING PLAINTIFF’S
                                                         OBJECTIONS CONSTRUED AS A MOTION
14    AUDREY CHAPPELLE, et al.,                          FOR RECONSIDERATION

15                       Defendants.                     (Doc. No. 18)

16

17          Plaintiff, Richard Casarez Sapien, is proceeding pro se and in forma pauperis with this

18   action filed on June 24, 2016. On December 6, 2018, the undersigned adopted the assigned

19   magistrate judge’s findings and recommendations recommending that the action be dismissed

20   with prejudice due to plaintiff’s failure to state any claims upon which relief may be granted.

21   (Doc. No. 16.)

22          On December 12, 2018, plaintiff filed a two-page handwritten letter with the court. (Doc.

23   No. 18.) Although difficult to decipher, the letter appears to state, “I Richard Sapien, object to

24   Dec 6 court order to close my case.” (Id. at 1.) It further lists various entities, including “Foster

25   Farms”, “Stericycle Medical Waste”, “Toblin Luck”, and “Social Services SSI”, along with

26   various dates and addresses, and states that “all withheld notice of information to the employee

27   that was very important to my health . . . relief wanted was federal, state, and local laws applied

28   to a injury worker for U.S. State of America [sic].” (Id. at 1–2.)
                                                        1
 1           The court construes plaintiff’s objections as a motion for reconsideration of the December

 2   6, 2018 order adopting the findings and recommendations. Rule 60(b) provides that “[o]n motion

 3   and upon such terms as are just, the court may relieve a party . . . from a final judgment, order, or

 4   proceeding for the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; . .

 5   . or (6) any other reason justifying relief from the operation of judgment.” Relief under Rule 60

 6   “is to be used sparingly as an equitable remedy to prevent manifest injustice and is to be utilized

 7   only where extraordinary circumstances . . .” exist. Harvest v. Castro, 531 F.3d 737, 749 (9th

 8   Cir. 2008) (internal quotations marks and citation omitted) (addressing reconsideration under

 9   Rules 60(b)(1)-(5)). The moving party “must demonstrate both injury and circumstances beyond

10   his control[.]” Id. (internal quotation marks and citation omitted). Further, Local Rule 230(j)

11   requires, in relevant part, that plaintiff show “what new or different facts or circumstances are

12   claimed to exist which did not exist or were not shown” previously, “what other grounds exist for

13   the motion,” and “why the facts or circumstances were not shown” at the time the substance of

14   the order which is objected to was considered.

15           “A motion for reconsideration should not be granted, absent highly unusual

16   circumstances, unless the district court is presented with newly discovered evidence, committed

17   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to

18   raise arguments or present evidence for the first time when they could reasonably have been

19   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

20   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in
21   original).

22           Here, it is unclear precisely what aspects of the court’s December 6, 2018 order plaintiff

23   seeks reconsideration of, and on what basis. Nonetheless, plaintiff fails to meet the requirements

24   for granting a motion for reconsideration. Plaintiff has not shown mistake, inadvertence, surprise,

25   or excusable neglect; he has also not shown the existence of either newly discovered evidence or

26   fraud; has not established that the judgment is either void or satisfied; and has not presented any
27   other reasons justifying relief from judgment. Moreover, the court’s Local Rules require a

28   showing that “new or different facts or circumstances claimed to exist which did not exist or were
                                                        2
 1   not shown upon such prior motion, or what other grounds exist for the motion.” Local Rule

 2   230(j). Plaintiff has failed to make the required showing. Indeed, plaintiff’s filing does nothing

 3   to alter the magistrate judge’s previous finding, adopted by the undersigned, that plaintiff fails to

 4   allege sufficient facts, fails to state the involvement of any defendant, and fails to state why

 5   plaintiff is entitled to relief.

 6             Accordingly, plaintiff’s filing (Doc. No. 18), construed as a motion for reconsideration, is

 7   denied.

 8   IT IS SO ORDERED.
 9
         Dated:      February 12, 2019
10                                                        UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
